In a negligence action to recover damages for personal injuries, defendant Underhill Construction Corp. appeals, from an order of the Supreme Court, Kings County, entered May 31, 1966, which denied its motion, pursuant to CPLR 3012 (subd. [b]), to dismiss the action for failure to serve a complaint and granted plaintiff’s cross motion for leave to serve a complaint. Order reversed, without costs; defendant Under-hill’s motion granted; cross motion denied; and action dismissed, without costs. Under the circumstances disclosed in this record, it was an improvident exercise of discretion to deny the motion to dismiss the action and to grant the cross motion. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.